Citation Nr: 9924186	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  98-08 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Chapter 35 educational benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from April to August 1941.  
He died in January 1998, and the appellant is his widow.  
This appeal arises from a February 1998 rating decision of 
the Department of Veterans Affairs (VA), Montgomery, Alabama, 
regional office (RO).


FINDINGS OF FACT

1.  The veteran died in January 1998, at age 84, of 
pneumonia, due to or a consequence of cerebrovascular disease 
(multiple strokes).

2.  The veteran's pneumonia and cerebrovascular pathology 
first became manifest many years after his separation from 
active military service.

3.  The veteran was not service connected for any disease or 
injury during his lifetime.

4.  The appellant has not met the initial burden of 
presenting evidence to justify a belief by a fair and 
impartial individual that her claim of service connection for 
the cause of the veteran's death is well grounded. 


CONCLUSIONS OF LAW

1.  The claim of service connection for the cause of the 
veteran's death is not well-grounded and there is no 
statutory duty to further assist the claimant in developing 
facts pertinent to this claim.  38 U.S.C.A. §§ 1101, 1112, 
1310, 5107(a) (West 1991); 38 C.F.R. §§ 3.102, 3.312 (1998).

2.  Eligibility for educational assistance benefits is not 
established.  38 U.S.C.A. § 3501 (West 1991); 38 C.F.R. § 
21.3021 (1998), Sabonis v. Brown, 6 Vet. App. 426, 460 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cause of the Veteran's Death

The appellant contends that the veteran injured his back 
during service, and that she is therefore entitled to DIC 
benefits.  The threshold question to be answered in this case 
is whether the appellant has presented evidence of a well-
grounded claim, that is, one which is plausible.  If she has 
not presented a well-grounded claim, her appeal must fail and 
there is no duty to assist her further in the development of 
her claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991).  In the final 
analysis, as will be explained below, the appellant's claim 
is not well grounded.

The veteran had no service connected disabilities during his 
lifetime.  He died in January 1998, aged 84, at University 
Hospital, in Birmingham, Alabama.  The death certificate 
listed the immediate cause of death as pneumonia, due to or 
as a consequence of cerebrovascular disease (multiple 
strokes), which had been present "years."

Service connection for the cause of the veteran's death may 
be granted if the evidence shows that disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (1998). 

The service medical records pertaining to the veteran's brief 
period of service in 1941 show no respiratory or 
cerebrovascular problems.  He was discharged due to a pre-
existing lumbosacral spine disorder which was determined not 
to have been aggravated during service.  A physician's 
statement dated in September 1996 noted that the veteran was 
status post cerebrovascular accident, with right hemiplegia 
and aspiration pneumonias.  He could not walk.  

The veteran's pneumonia and cerebrovascular problems 
apparently became manifest many years after his military 
service and there is no competent evidence relating the time 
of onset of these problems to his period of military service.  
Although the appellant contends that the veteran's back 
pathology noted during service entitles her to death 
benefits, there is no basis in the record for her claim.  
There is no medical evidence that would relate any inservice 
back pathology to the cause of the veteran's death.  The 
appellant has provided no medical evidence to support her 
claim.  Lay evidence alone will not support a finding on a 
medical question requiring special experience or special 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

There is simply no medical evidence that the veteran's 
pneumonia or cerebrovascular disease was present in or 
aggravated by service.  In the absence of any competent 
medical evidence which would establish some plausibility of a 
valid claim, the appellant's claim cannot stand.  There is no 
evidence that can be identified that would make the 
appellant's claim plausible or possible.  Since she has not 
met her initial burden of submitting evidence of a well-
grounded claim, the VA has no further duty to assist her in 
developing fact pertinent to this claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the appellant has not put the VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make her claim well grounded.  See 
also Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

The Board has noted the accredited representative's argument 
that certain provisions of M21-1 are the equivalent of VA 
regulations and are applicable to the duty to assist when a 
claim is not well grounded.  However, the Board notes that a 
recent decision of the United States Court of Appeals for 
Veterans Affairs (Court) determined that the cited provisions 
were not substantive but merely interpretive rules.  Morton 
v. West, No. 96-1517 (U.S. Vet. App. July 14, 1999).

Entitlement to Dependents' Educational Assistance pursuant to 
38 U.S.C.A. Chapter 35.

The appellant is seeking dependents' educational assistance 
under 38 U.S.C.A. Chapter 35 (West 1991).  Basic eligibility 
for Chapter 35 educational assistance benefits is established 
for a veteran's child or spouse if the veteran dies from a 
service-connected disability or has a total disability 
permanent in nature or is missing in action, or is captured 
or forcibly detained by a foreign government.  38 U.S.C.A. § 
3501 (West 1991); 38 C.F.R. § 21.3021 (1998).  Because it is 
already established that the veteran did not die of a 
service-connected disability, and the other criteria are not 
met, there is no basis on which to grant entitlement under 
the law.

The Court has held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 460 (1994) (in which the Court upheld the 
Board's denial of benefits to the veteran because there was 
simply no authority in law which would permit the VA to grant 
appellant's requests).  Therefore, the claim for educational 
assistance benefits must be denied because of the lack of an 
eligible recipient under the law.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Dependents' Educational Assistance pursuant to 
38 U.S.C.A. Chapter 35 is denied.


		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

